Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 26, 2017

The Court of Appeals hereby passes the following order:

A18D0137. KENNETH D. JACOBS v. THE STATE.

         In 2008, Kenneth D. Jacobs was convicted of six counts of aggravated assault
after he shot at his ex-girlfriend and her family. His convictions were affirmed by this
Court on appeal. See Jacobs v. State, 299 Ga. App. 368 (683 SE2d 64) (2009). Jacobs
thereafter filed a pro se motion to correct a void sentence, which the trial court
dismissed. Jacobs then filed this application for discretionary review on October 2,
2017.1
         To be timely, a discretionary application must be filed within 30 days of entry
of the order sought to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA
§ 5-6-35 are jurisdictional, and this Court cannot accept an application for appeal not
made in compliance therewith. Boyle v. State, 190 Ga. App. 734 (380 SE2d 57)
(1989). Although Jacobs has included a copy of the trial court’s order with his
application materials, the order was not a stamped “filed” copy as required by Court
of Appeals Rule 31 (c). Without such a copy of the order, this Court cannot ascertain
if the application was filed within the requisite 30 days. Accordingly, on October 11,
2017, we ordered Jacobs to supplement his application within ten days with a
stamped “filed” copy of the order and further provided that failure to comply with our
directive would result in dismissal of the application. Jacobs did not submit a stamped
“filed” copy of the trial court order within ten days. And, in any event, the record in
Case No. A18A0482 shows that the trial court’s order was entered on August 25,


         1
     Jacobs also filed a direct appeal from the same trial court order. See Case No.
A18A0482.
2017. Because this application was filed 38 days after entry of the order Jacobs seeks
to appeal, it is untimely, and we lack jurisdiction to consider it.
      For these reasons, this application is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/26/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.